Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 1, 2021

                                     No. 04-21-00120-CV

     NEUROLOGICAL ASSOCIATES OF SAN ANTONIO, P.A. and Jordan J. Jude,
                            Appellants

                                               v.

                                    Aracelli G. TORRES,
                                          Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-17971
                       Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
      Appellee's second motion for extension of time to file a brief is granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court